IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGE OF              :   No. 318 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF               :   Classification Docket
THE FIFTH JUDICIAL DISTRICT OF             :
PENNSYLVANIA TO A DIVISION OF              :
SAID COURT                                 :


                                      ORDER


PER CURIAM:



             AND NOW, this 11th day of August, 2014, the Petition of Jeffrey A.

Manning, President Judge of the Court of Common Pleas of the Fifth Judicial District of

Pennsylvania, for the permanent assignment of The Honorable William F. Ward to the

Family Division of said Court is hereby granted.